UNITED STATES DISTRICT COURT

DISTRICT OF SOUTH DAKOTA

 

SOUTHERN DIVISION
SCOTT D. KEITH, 4:19-CV-04157-LLP
Plaintiff,
VS. ORDER GRANTING PLAINTIFF’ §
MOTION TO PROCEED IN FORMA
CITY OF TEA SD, TEA POLICE DEPT, PAUPERIS

JESSICA QUIGLEY, CHIEF OF POLICE, TEA
SD; CITY OF TEA POLICE OFFICERS, TWO
UNKNOWN; LINCOLN COUNTY SHERIFF
SWENSON, LINCOLN COUNTY SHERIFF'S
DEPT., LINCOLN COUNTY DEPUTY,
UNKNOWN; AND LINCOLN COUNTY,

Defendants.

 

 

Plaintiff, Scott D. Keith filed a pro se lawsuit pursuant to 42 U.S.C. § 1983 alleging
violations of the Eighth Amendment. Docket 1. Keith informed the Court that he has been
“extradited to Lyon County Jail in Rock Rapids, Iowa.” Docket 6 at 1. Keith filed a motion to
proceed in forma pauperis and provided his prisoner trust account. Dockets 2 and 4.

MOTION TO PROCEED IN FORMA PAUPERIS

Under the Prison Litigation Reform Act (PLRA), a prisoner who “brings a civil action or
files an appeal in forma pauperis . . . shall be required to pay the full amount of a filing fee.” 28.
U.S.C. ‘ 1915(b)(1). The court may, however, accept partial payment of the initial filing fee
where appropriate. Therefore, “ ‘[w]hen an inmate seeks pauper status, the only issue is whether

the inmate pays the entire fee at the initiation of the proceedings or over a period of time under

 
an installment plan.'” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997) (quoting McGore
v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997)).
The initial partial filing fee that accompanies an installment plan is calculated according
to 28 U.S.C. * 1915(b)(1), which requires a payment of 20 percent of the greater of:
(A) the average monthly deposits to the prisoner’s account; or
(B) the average monthly balance in the prisoner’s account for the 6-month

period immediately preceding the filing of the complaint or notice of
appeal.

Keith filed a prisoner trust account and the account shows his current balance as $0.00
and his average monthly balance as $0.13. Docket 4 at 1. Based on this information, the Court
grants Keith leave to proceed in forma pauperis and waives his initial partial filing fee.

In order to pay his filing fee, Keith must “make monthly payments of 20 percent of the
preceding month’s income credited to the prisoner's account.” 28 U.S.C. ‘ 1915(b)(2). The
statute places the burden on the prisoner’s institution to collect the additional monthly payments
and forward them to the Court as follows:

After payment of the initial partial filing fee, the prisoner shall be required to

make monthly payments of 20 percent of the preceding month’s income credited

to the prisoner's account. The agency having custody of the prisoner shall forward

payments from the prisoner's account to the clerk of the court each time the

amount in the account exceeds $10 until the filing fees are paid.
28 U.S.C, ‘ 1915(b)(2). The installments will be collected pursuant to this procedure.

The clerk of the court will send a copy of this order to the appropriate financial official

at plaintiffs institution. Keith will remain responsible for the entire filing fee, as long as he isa

prisoner, even if the case is dismissed at some later time. See Jn re Tyler, 110 F.3d 528, 529-30

(8th Cir. 1997).

 
Accordingly, it is ORDERED

1. Keith's motion for leave to proceed in forma pauperis (Docket 2) is granted and his
initial filing fee is waived.

2. The institution having custody of Keith is directed that whenever the amount in
Keith’s trust account, exclusive of funds available to him in his frozen account,
exceeds $10.00, monthly payments that equal 20 percent of the funds credited the
preceding month to the Keith’s trust account shall be forwarded to the U.S. District

Court Clerk’s Office under to 28 U.S.C. § 1915(b)(1), until the $350 filing fee is paid

in full.
DATED September 2019.
BY THE COURT:
ATTEST:

    

MATTHEW W. THELEN, CLERK

} Zi United States District Judge

awrence L. Pierso

 
